Citation Nr: 1758007	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disability, to include residuals of a tibia/fibula fracture.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and dysthymic disorder, to include as secondary to the claimed lower extremity disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) with the Army National Guard from November to December 1974, and had active service with the United States Air Force from April to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claims were remanded in July 2016, and based on evidence obtained associated with that remand, further development is now necessary.  

The Veteran appeared at a Travel Board Hearing in April 2016.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is required and the case is REMANDED for the following action:

1.  Schedule the Veteran for comprehensive VA orthopedic and psychiatric examinations to address the following:  



a)  THE ORTHOPEDIST is to note that, prior to entry into the first period of active duty for training (ACDUTRA), the Veteran had pins placed in his right leg, but he was nonetheless accepted for service.  

*In 2010, a VA examiner stated that the Veteran was able to perform jobs involving heavy lifting for many years following service, and there was no indication that the fracture residuals were aggravated beyond the natural course of the disability process by ACDUTRA and active duty periods.  A 2009 private examination was considered, but the VA examiner concluded that it was not accurate due to the Veteran's post-service history

*A 2009 private examiner stated that the stresses of physical training, experience both in ACDUTRA in the National Guard and in basic training in the Air Force, aggravated a permanent residual disability in the right lower extremity.  

*Reason for the remand:  The 2010 VA examiner, in noting the long history of physical labor, did not review VA clinical evidence obtained as part of the 2016 remand order.  Specifically, a September 1983 notation documents pain and tenderness in the right leg.  It was noted that there was a "blow" to the area with an "ulcerated" area that, at that time, "had not healed," suggestive of difficulties in the lower extremity during periods of physical employment, and in possible contradiction to the ultimate conclusion reached in 2010.  




*The VA examiner should fully examine the Veteran's right lower extremity, and should expressly consider potential manifestation in the leg, which were causative of pain and ulceration several years after release from the last period of active duty, and should note as to if any current disability in the lower extremity, to include the fracture residuals, worsened on account of the stresses of marching and physical training in active service.  

*If so, the examiner is to note as to if any permanent worsening of the condition in the leg was undebatably a consequence of the natural progression of the disease process.  The 1983 instance of pain, tenderness, and ulceration, and the 2009 positive private opinion and 2010 VA examination should be expressly considered in coming to a result.  

b)  The VA MENTAL HEALTH EXAMINER should determine as to if any current psychiatric disability, to include bipolar disorder, depression, and dysthymic disorder, was caused by active service.  

*The examiner should review the VA treatment records in the years following release from the last period of active duty in 1976.  

*The Veteran exhibited behavioral abnormalities in November 1978 when he fought with a motorist, there was treatment by a VA social worker in April 1980 on account of stress, and in 1981 the Veteran was hospitalized for several days as due to dysthymic symptoms associated with a suicide attempt.  

*The Veteran's history of unemployment, dating from approximately 1994, should be considered.  

*The examiner should offer an opinion as to if disability in the lower extremity caused, or aggravated beyond the natural disease process, in part or in whole, current psychiatric disability in the Veteran.  

*A mental status examination should occur, and in addition to addressing the etiology of any current psychiatric disability, the examiner should opine as to the severity of the condition as regards social and occupational functioning, and should note as to if the disability prevents substantially gainful employment.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case (SSOC) and return the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

__________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




